DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to Applicant's amendment filed on 18 October 2021.  Applicant’s amendment on 18 October 2021 amended Claims 1, 9, and 17.  Currently Claims 1-20 are pending and have been examined.  The Examiner notes that the 101 rejection was withdrawn in the Office Action filed 14 May 2020.  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 October 2021 has been entered.
 
Response to Arguments

Applicant's arguments filed 18 October 2021 have been fully considered but they are moot in view of new grounds of rejection as necessitated by amendment.
	

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grady Smith et al. (U.S. Patent 10,867,269 B2) (hereafter Grady) in further view of Hollenberg et al (U.S. Patent Publication 2016/0036981 A1) (hereafter Hollenberg) in further view of Barsness et al. (U.S. Patent 9,747,275 B1) (hereafter Barsness).
	
	Referring to Claim 1, Grady teaches a system comprising: 

at least one hardware processor (see; col. 40, lines (4-36) of Grady teaches a processors).

a storage device comprising instructions, which when executed by the at least one processor, configure the at least one hardware processor to perform operations comprising see; col. 40, lines (4-36) of Grady teaches computer readable medium to store information connected to processors).

accessing a frequency of composition of electronic messages by the user during previous occurrences of the predefined recurring trigger time period (see; col. 33, lines (18-37) of Grady teaches analyzing the frequency of interactions between users including electronic mail col. 2, line (58)  col. 3, line (3) which are used in the evaluating and analyzing of user interactions in the organization such as emails and based on that information, col. 38, lines (30-63) is used to trigger an action during a col. 23, lines (52-55) specified time period and weighting the interaction for future use).

accessing a frequency of response from the recipient to the user and to an electronic message within a same occurrence of the predefined recurring trigger time period as the composing of the electronic message by the user (see; see; col. 33, lines (18-37) of Grady teaches analyzing the frequency of interactions between users including electronic mail col. 2, line (58) col. 3, line (3) which are used in the evaluating and analyzing of user interactions in the organization such as emails, col. 6, lines (36-48) where the interactions are weighted as part of the, col. 33, lines (18-37) analyzing the frequency of interactions between users, col. 38, lines (30-38) which can trigger communications for, col. 23, lines (52-55) specified time period).

Grady does not explicitly disclose the following limitations, however,

Hollenberg teaches presenting, in response to the frequency of message composition being above a first threshold and the frequency of response from the recipient to the user being above a second threshold (see; par. [0180] of Hollenberg teaches based on a frequency of transactions such as an email message between parties between a certain date/time triggering a workflow based on predetermined parameters (i.e. above a certain time limit, but below another (i.e. 1st and 2nd)), and
a notification within the client application, the notification including an option to add an addendum to the electronic message (see; par. [0180] of Hollenberg teaches triggering an event such as a notification based on the frequency of transactions during a certain time period generating a new workflow step that includes the transmitting of information regarding a 

The Examiner notes that Grady teaches a system and method for processing information regarding relationships and interactions to assist in making organizational decision. Specifically, Grady discloses the monitoring and understanding the interaction of an organization in order to help manage communication in the organization including the utilization of emails and as it comparable in certain respects to the instant application which discloses contextual user interface notification regarding electronic messages it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Hollenberg discloses a system and method for processing information regarding relationships and interactions to assist in making organizational decision and as it is comparable in certain respects to Grady which collecting communication data and personal data in order to monitor user behavior and present data information regarding the electronic communication based on the behavior as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Grady discloses the monitoring and understanding the interaction of an organization in order to help manage communication in the organization including the utilization of emails.  However, Grady fails to disclose presenting, in response to the frequency of message composition being above a first threshold and the frequency of response from the recipient to the user being above a second threshold, and a notification within the client application, the notification including an option to add an addendum to the electronic message.

Hollenberg discloses presenting, in response to the frequency of message composition being above a first threshold and the frequency of response from the recipient to the user being above a second threshold, and a notification within the client application, the notification including an option to add an addendum to the electronic message.

 (system/method/apparatus) of Grady presenting, in response to the frequency of message composition being above a first threshold and the frequency of response from the recipient to the user being above a second threshold, and a notification within the client application, the notification including an option to add an addendum to the electronic message as taught by Hollenberg since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Grady, and Hollenberg teach the identification and monitoring of messages between users in order to provide additional information based on the monitored messaging characteristics and they do not contradict or diminish the other alone or when combined.

Grady in view of Hollenberg does not explicitly disclose the following limitations, however,

Barsness teaches detecting that a user is composing an electronic message to a recipient in a client application (see; col. 11, lines (17-34) of Barsness teaches detecting the composition of a message is detected in a communication system (i.e. client application)),
	in response to the detecting, identifying a predefined recurring trigger time period that is set for the client application (see; col. 11, lines (17-53) of Barsness teaches that based on the detecting and based on identified usage patterns (i.e. recurring trigger) during a time period of composition, identify the relevant usage pattern and make a decision to adjust sending), and 
determining that the user is operating the client device to compose the electronic message within the predefined recurring trigger time period; based on the determination (see; col. 11, lines (17-53) of Barsness teaches that based on the detecting and based on identified usage patterns (i.e. recurring trigger) during a time period of composition, identify the relevant usage pattern and make a decision to adjust sending time based on usage patterns).

The Examiner notes that Grady teaches a system and method for processing information regarding relationships and interactions to assist in making organizational decision. Specifically, 

Grady and Hollenberg discloses the monitoring and understanding the interaction of an organization in order to help manage communication in the organization including the utilization of emails.  However, Grady and Hollenberg fails to disclose detecting that a user is composing an electronic message to a recipient in a client application, in response to the detecting, identifying a predefined recurring trigger time period that is set for the client application, and determining that the user is operating the client device to compose the electronic message within the predefined recurring trigger time period; based on the determination.

Barsness discloses detecting that a user is composing an electronic message to a recipient in a client application, in response to the detecting, identifying a predefined recurring trigger time period that is set for the client application, and determining that the user is operating the client device to compose the electronic message within the predefined recurring trigger time period; based on the determination.

 (system/method/apparatus) of Grady and Hollenberg presenting, in response to the frequency of message composition being above a first threshold and the frequency of response from the recipient to the user being above a second threshold, and a notification within the client application, the notification including an option to add an addendum to the electronic message as taught by Barsness since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Grady, Hollenberg, and Barsness teach the identification and monitoring of messages between users in order to provide additional information based on the monitored messaging characteristics and they do not contradict or diminish the other alone or when combined.


Referring to Claim 9, Grady in view of Hollenberg in further view of Barsness teaches a method.  Claim 9 recites the same or similar limitations as those addressed above in claim 1, Claim 9 is therefore rejected for the same reasons as set forth above in claim 1.

Referring to Claim 17, Grady in view of Hollenberg in further view of Barsness teaches a storage device.  Claim 17 recites the same or similar limitations as those addressed above in claim 1, Claim 17 is therefore rejected for the same reasons as set forth above in claim 1.


Claims 2, 10, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grady Smith et al. (U.S. Patent 10,867,269 B2) (hereafter Grady) in further view of Hollenberg et al (U.S. Patent Publication 2016/0036981 A1) (hereafter Hollenberg) in further view of Barsness et al. (U.S. Patent 9,747,275 B1) (hereafter Barsness) in further view of Rosenberg et al. (U.S. Patent Publication 2008/0208984 A1) (hereafter Rosenberg).

	Referring to Claim 2, see discussion of claim 1 above, while Grady in view of Hollenberg in further view of Barsness teaches the system above, Grady in view of Hollenberg in further view of Barsness does not explicitly disclose a method having the limitations of, however,

Rosenberg teaches operations further comprising: receiving an indication of acceptance of the option (see; par. [0028]-[0030] of Rosenberg teaches a receiving an click from a user to continue composing a draft or attaching an attachment as either a chat or email by conversion of one to the other), and
in response to receiving the indication of acceptance, presenting an interface pane in the client application, the interface pane including the frequency of electronic messages by the user (see; Figure 5 item 510, 512, and 514 of Rosenberg teaches a presenting an interface after a user clicks a button in a window where an indication of the time (i.e. frequency) of messages have been sent for a fixed amount of time which is limited amount of space (i.e. trigger time period)).

The Examiner notes that Grady teaches a system and method for processing information regarding relationships and interactions to assist in making organizational decision. Specifically, Grady discloses the monitoring and understanding the interaction of an organization in order to help manage communication in the organization including the utilization of emails and as it comparable in certain respects to the instant application which discloses contextual user interface notification regarding electronic messages and it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Hollenberg discloses a system and method for processing information regarding relationships and interactions to assist in making organizational decision and as it is comparable in certain respects to Grady which the monitoring and understanding the interaction of an organization in order to help manage communication in the organization including the utilization of emails and as it comparable in certain respects to the instant application which discloses contextual user interface notification regarding electronic messages as well as the instant application it is viewed as analogous art and is viewed as reasonably 

Grady, Hollenberg, and Barsness discloses collecting communication data and personal data in order to monitor user behavior and present data information regarding the electronic communication based on the behavior.  However, Grady, Hollenberg, and Barsness fails to disclose operations further comprising: receiving an indication of acceptance of the option, and in response to receiving the indication of acceptance, presenting an interface pane in the client application, the interface pane including the frequency of electronic messages by the user.

Rosenberg discloses operations further comprising: receiving an indication of acceptance of the option, and in response to receiving the indication of acceptance, presenting an interface pane in the client application, the interface pane including the frequency of electronic messages by the user.

It would be obvious to one of ordinary skill in the art to include in the messaging interface (system/method/apparatus) of Grady, Hollenberg, and Barsness operations further comprising: receiving an indication of acceptance of the option, and in response to receiving the indication of acceptance, presenting an interface pane in the client application, the interface pane including the frequency of electronic messages by the user as taught by Rosenberg since the 


Referring to Claim 10, see discussion of claim 9 above, while Grady in view of Hollenberg in further view of Barsness teaches the method above Claim 10 recites the same or similar limitations as those addressed above in claim 2, Claim 10 is therefore rejected for the same or similar limitations as set forth above in claim 2.

	Referring to Claim 18, see discussion of claim 17 above, while Grady in view of Hollenberg in further view of Barsness teaches a storage device above Claim 18 recites the same or similar limitations as those addressed above in claim 2, Claim 18 is therefore rejected for the same or similar limitations as set forth above in claim 2.


Claims 3-5, 11-13, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grady Smith et al. (U.S. Patent 10,867,269 B2) (hereafter Grady) in further view of Hollenberg et al (U.S. Patent Publication 2016/0036981 A1) (hereafter Hollenberg) in further view of Barsness et al. (U.S. Patent 9,747,275 B1) (hereafter Barsness) in further view of Jacobson et al. (U.S. Patent Publication 2011/0119593 A1) (hereafter Jacobson) in further view of Rosenberg et al. (U.S. Patent Publication 2008/0208984 A1) (hereafter Rosenberg).



	Referring to Claim 3, see discussion of claim 1 above, while Grady in view of Hollenberg in further view of Barsness teaches the system above, Grady in view of Hollenberg in further view of Barsness does not explicitly disclose a method having the limitations of, however,

Jacobson teaches the interface pane including a set of contacts that replied to any message composed by the user during the previous occurrences of the predefined recurring trigger time period (see; Figure 1b of Jacobson teaches an interface pane that depicts a contacts including messaging details where the detail is compiled, par. [0069] determining from collected information when during a particular time frame each day (i.e. recurring trigger time period) of frequent communication).

The Examiner notes that Grady teaches a system and method for processing information regarding relationships and interactions to assist in making organizational decision. Specifically, Grady discloses the monitoring and understanding the interaction of an organization in order to help manage communication in the organization including the utilization of emails and as it comparable in certain respects to the instant application which discloses contextual user interface notification regarding electronic messages and it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Hollenberg discloses a system and method for processing information regarding relationships and interactions to assist in making organizational decision and as it is comparable in certain respects to Grady which the monitoring and understanding the interaction of an organization in order to help manage communication in the organization including the utilization of emails and as it comparable in certain respects to the instant application which discloses contextual user interface notification regarding electronic messages as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Barsness discloses notification of potentially problematic textual messages and as it is comparable in certain respects to Grady and Hollenberg which the monitoring and understanding the interaction of an organization in order to 

Grady, Hollenberg, and Barsness discloses the monitoring and understanding the interaction of an organization in order to help manage communication in the organization including the utilization of emails.  However, Grady, Hollenberg, and Barsness fails to disclose before the interface pane including a set of contacts that replied to any message composed by the user during the previous occurrences of the predefined recurring trigger time period.

Jacobson discloses the interface pane including a set of contacts that replied to any message composed by the user during the previous occurrences of the predefined recurring trigger time period.

It would be obvious to one of ordinary skill in the art to include in the messaging interface (system/method/apparatus) of Grady, Hollenberg, and Barsness the interface pane including a set of contacts that replied to any message composed by the user during the previous occurrences of the predefined recurring trigger time period as taught by Jacobson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Grady, 

Grady in view of Hollenberg in further view of Barsness in further view of Jacobson does not explicitly disclose the following limitation, however,

Rosenberg teaches receiving an indication of acceptance of the option (see; par. [0029] of Rosenberg teaches the ability to continue with the message by clicking the option (i.e. receive an indication)), and
in response to receiving the indication of acceptance, presenting an interface pane in the client application, (see; Figure 1 and par. [0033] of Rosenberg teaches receiving a display of multiple contacts in a pane display that are currently messaging with the user and indicates messages has been received indicating the time of the message including status of user (i.e. user status triggered by time linked to message)).

The Examiner notes that Grady teaches a system and method for processing information regarding relationships and interactions to assist in making organizational decision. Specifically, Grady discloses the monitoring and understanding the interaction of an organization in order to help manage communication in the organization including the utilization of emails and as it comparable in certain respects to the instant application which discloses contextual user interface notification regarding electronic messages and it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Hollenberg discloses a system and method for processing information regarding relationships and interactions to assist in making organizational decision and as it is comparable in certain respects to Grady which the monitoring and understanding the interaction of an organization in order to help manage communication in the organization including the utilization of emails and as it comparable in certain respects to the instant application which discloses contextual user interface notification regarding electronic messages as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Barsness discloses notification of potentially problematic textual messages and as it is comparable in certain respects to Grady and 

Grady, Hollenberg, Barsness, and Jacobson discloses collecting communication data and personal data in order to monitor user behavior and present data information regarding the electronic communication based on the behavior.  However, Grady, Hollenberg, Barsness, and Jacobson fails to disclose the operations further comprising: receiving an indication of acceptance of the option, and in response to receiving the indication of acceptance, presenting an interface pane in the client application.

Rosenberg discloses the operations further comprising: receiving an indication of acceptance of the option, and in response to receiving the indication of acceptance, presenting an interface pane in the client application.

It would be obvious to one of ordinary skill in the art to include in the messaging interface (system/method/apparatus) of Grady, Hollenberg, Barsness, and Jacobson the operations further comprising: receiving an indication of acceptance of the option, and in response to receiving the indication of acceptance, presenting an interface pane in the client application as taught by Rosenberg since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Grady, Hollenberg, Barsness Jacobson and Rosenberg teach the identification and monitoring of messages between users in order to provide additional information based on the monitored messaging characteristics and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 4, see discussion of claim 3 above, while Grady in view of Hollenberg in further view of Barsness in further view of Jacobson in further view of Rosenberg teaches the system above, Grady in view of Hollenberg in further view of Barsness does not explicitly disclose a method having the limitations of, however, 

Jacobson teaches the user interface pane further includes a number of times each respective contact in the set of contacts replied to any message composed by the user during the previous occurrences of the predefined recurring trigger time period (see; Figure 1b of Jacobson teaches an interface pane that depicts a contacts including messaging details where the detail is compiled, par. [0069] determining from collected information when during a particular time frame each day (i.e. recurring trigger time period) of frequent communication).

The Examiner notes that Grady teaches a system and method for processing information regarding relationships and interactions to assist in making organizational decision. Specifically, Grady discloses the monitoring and understanding the interaction of an organization in order to help manage communication in the organization including the utilization of emails and as it 

Grady, Hollenberg, and Barsness discloses the monitoring and understanding the interaction of an organization in order to help manage communication in the organization including the utilization of emails.  However, Grady, Hollenberg, and Barsness fails to disclose the user interface pane further includes a number of times each respective contact in the set of contacts 

Jacobson discloses the user interface pane further includes a number of times each respective contact in the set of contacts replied to any message composed by the user during the previous occurrences of the predefined recurring trigger time period.

It would be obvious to one of ordinary skill in the art to include in the messaging interface (system/method/apparatus) of Grady, Hollenberg, and Barsness the user interface pane further includes a number of times each respective contact in the set of contacts replied to any message composed by the user during the previous occurrences of the predefined recurring trigger time period as taught by Jacobson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Grady, Hollenberg, Barsness, and Jacobson teach the identification and monitoring of messages between users in order to provide additional information based on the monitored messaging characteristics and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 5, see discussion of claim 3 above, while Grady in view of Hollenberg in further view of Barsness in further view of Jacobson in further view of Rosenberg teaches the system above, Grady in view of Hollenberg in further view of Barsness does not explicitly disclose a method having the limitations of, however,

Jacobson teaches outside of the predefined recurring trigger time period (see; Figure 1b of Jacobson teaches an interface pane that depicts a contacts including messaging details where the detail is compiled, par. [0069] determining from collected information when during a particular time frame each day (i.e. recurring trigger time period) of frequent communication), which is 

The Examiner notes that Grady teaches a system and method for processing information regarding relationships and interactions to assist in making organizational decision. Specifically, Grady discloses the monitoring and understanding the interaction of an organization in order to help manage communication in the organization including the utilization of emails and as it comparable in certain respects to the instant application which discloses contextual user interface notification regarding electronic messages and it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Hollenberg discloses a system and method for processing information regarding relationships and interactions to assist in making organizational decision and as it is comparable in certain respects to Grady which the monitoring and understanding the interaction of an organization in order to help manage communication in the organization including the utilization of emails and as it comparable in certain respects to the instant application which discloses contextual user interface notification regarding electronic messages as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Barsness discloses notification of potentially problematic textual messages and as it is comparable in certain respects to Grady and Hollenberg which the monitoring and understanding the interaction of an organization in order to help manage communication in the organization including the utilization of emails and as it comparable in certain respects to the instant application which discloses contextual user interface notification regarding electronic messages and it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Jacobson discloses collecting communication data and personal data in order to monitor user behavior and present data information regarding the electronic communication based on the behavior as well as the instant application and as it is comparable in certain respects to Grady, Hollenberg, and Barsness which the monitoring and understanding the interaction of an organization in order to help manage communication in the organization including the utilization of emails and as it comparable in certain respects to the instant application which discloses contextual user interface notification regarding electronic messages and it is viewed as analogous art and is viewed as 

Grady, Hollenberg, and Barsness discloses the monitoring and understanding the interaction of an organization in order to help manage communication in the organization including the utilization of emails.  However, Grady, Hollenberg, and Barsness fails to disclose outside of the predefined recurring trigger time period.

Jacobson discloses outside of the predefined recurring trigger time period.

It would be obvious to one of ordinary skill in the art to include in the messaging interface (system/method/apparatus) of Grady, Hollenberg, and Barsness outside of the predefined recurring trigger time period as taught by Jacobson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Grady, Hollenberg, Barsness, and Jacobson teach the identification and monitoring of messages between users in order to provide additional information based on the monitored messaging characteristics and they do not contradict or diminish the other alone or when combined.

Grady in view of Hollenberg in further view of Barsness in further view of Jacobson does not explicitly disclose the following limitation, however,

Rosenberg teaches the user interface pane further includes a user interface element to add the addendum to the electronic message, the addendum indicating a recipient of the electronic message can respond (see; Figure 2 – Figure 4, par. [0008], and par. [0029] of Rosenberg teaches a window that provides a user with an indication and the ability to add as an attachment draft messages that includes text or graphics which the system will ask you if you wish to continue and send the draft with attachments (i.e. addendum) and if converted to an email can be responded to as an email outside the time of the chat).



Grady, Hollenberg, Barsness, and Jacobson discloses collecting communication data and personal data in order to monitor user behavior and present data information regarding the electronic communication based on the behavior.  However, Grady, Hollenberg, Barsness, and Jacobson fails to disclose the user interface pane further includes a user interface element to add the addendum to the electronic message, the addendum indicating a recipient of the electronic message can respond.

Rosenberg discloses the user interface pane further includes a user interface element to add the addendum to the electronic message, the addendum indicating a recipient of the electronic message can respond.

It would be obvious to one of ordinary skill in the art to include in the messaging interface (system/method/apparatus) of Grady, Hollenberg, Barsness, and Jacobson the user interface pane further includes a user interface element to add the addendum to the electronic message, the addendum indicating a recipient of the electronic message can respond as taught by Rosenberg since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Grady, Hollenberg, Barsness Jacobson and Rosenberg teach the identification and monitoring of messages between users in order to provide additional information based on the monitored messaging characteristics and they do not contradict or diminish the other alone or when combined.


Referring to Claim 11, see discussion of claim 9 above, while Grady in view of Hollenberg in further view of Barsness teaches the method above Claim 11 recites the same or similar limitations as those addressed above in claim 3, Claim 11 is therefore rejected for the same or similar limitations as set forth above in claim 3.

	Referring to Claim 12, see discussion of claim 11 above, while Grady in view of Hollenberg in further view of Barsness in further view of Jacobson in further view of Rosenberg teaches the method above Claim 12 recites the same or similar limitations as those addressed above in claim 4, Claim 12 is therefore rejected for the same or similar limitations as set forth above in claim 4.

	Referring to Claim 13, see discussion of claim 11 above, while Grady in view of Hollenberg in further view of Barsness in further view of Jacobson in further view of Rosenberg teaches the method above Claim 13 recites the same or similar limitations as those addressed above in claim 5, Claim 13 is therefore rejected for the same or similar limitations as set forth above in claim 5.
	
	Referring to Claim 19, see discussion of claim 17 above, while Grady in view of Hollenberg in further view of Barsness teaches a storage device above Claim 19 recites the same or similar limitations as those addressed above in claim 3, Claim 19 is therefore rejected for the same or similar limitations as set forth above in claim 3.

Referring to Claim 20, see discussion of claim 19 above, while Grady in view of Hollenberg in further view of Barsness in further view of Jacobson in further view of Rosenberg teaches a storage device above Claim 20 recites the same or similar limitations as those addressed above in claim 4, Claim 20 is therefore rejected for the same or similar limitations as set forth above in claim 4.


Claims 6, 8, 14, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grady Smith et al. (U.S. Patent 10,867,269 B2) (hereafter Grady) in further view of Hollenberg et al (U.S. Patent Publication 2016/0036981 A1) (hereafter Hollenberg) in further view of Barsness et al. (U.S. Patent 9,747,275 B1) (hereafter Barsness) in further view of Jacobson et al. (U.S. Patent Publication 2011/0119593 A1) (hereafter Jacobson).

	Referring to Claim 6, see discussion of claim 1 above, while Grady in view of Hollenberg in further view of Barsness teaches the system above, Grady in view of Hollenberg in further view of Barsness does not explicitly disclose a method having the limitations of, however,

Jacobson teaches the operation of presenting the notification in the client application includes presenting a notification feedback option (see; par. [0102] of Jacobson teaches providing information in response to displayed information including the writing of a communication).

The Examiner notes that Grady teaches a system and method for processing information regarding relationships and interactions to assist in making organizational decision. Specifically, Grady discloses the monitoring and understanding the interaction of an organization in order to 

Grady, Hollenberg, and Barsness discloses the monitoring and understanding the interaction of an organization in order to help manage communication in the organization including the utilization of emails.  However, Grady, Hollenberg, and Barsness fails to disclose the operation 

Jacobson discloses the operation of presenting the notification in the client application includes presenting a notification feedback option.

It would be obvious to one of ordinary skill in the art to include in the messaging interface (system/method/apparatus) of Grady, Hollenberg, and Barsness the operation of presenting the notification in the client application includes presenting a notification feedback option as taught by Jacobson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Grady, Hollenberg, Barsness, and Jacobson teach the identification and monitoring of messages between users in order to provide additional information based on the monitored messaging characteristics and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 8, see discussion of claim 1 above, while Grady in view of Hollenberg in further view of Barsness teaches the system above, Grady in view of Hollenberg in further view of Barsness does not explicitly disclose a method having the limitations of, however,

Jacobson teaches before presenting the notification, determining that a maximum number of notifications for the predefined recurring time period has not been reached (see; par. [0021] of Jacobson teaches par. [0069] of Jacobson teaches based on collected communication statistics which can include specified time of occurrence (i.e. predefined time period) which is based on, par. [0070] a given time window over a period of time, par. [0039] which includes collected details that include time since last communication, last form of communication, and frequency of communications, which is used to make decisions (i.e. maximum number)).

The Examiner notes that Grady teaches a system and method for processing information regarding relationships and interactions to assist in making organizational decision. Specifically, Grady discloses the monitoring and understanding the interaction of an organization in order to help manage communication in the organization including the utilization of emails and as it comparable in certain respects to the instant application which discloses contextual user interface notification regarding electronic messages and it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Hollenberg discloses a system and method for processing information regarding relationships and interactions to assist in making organizational decision and as it is comparable in certain respects to Grady which the monitoring and understanding the interaction of an organization in order to help manage communication in the organization including the utilization of emails and as it comparable in certain respects to the instant application which discloses contextual user interface notification regarding electronic messages as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Barsness discloses notification of potentially problematic textual messages and as it is comparable in certain respects to Grady and Hollenberg which the monitoring and understanding the interaction of an organization in order to help manage communication in the organization including the utilization of emails and as it comparable in certain respects to the instant application which discloses contextual user interface notification regarding electronic messages and it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Jacobson discloses collecting communication data and personal data in order to monitor user behavior and present data information regarding the electronic communication based on the behavior as well as the instant application and as it is comparable in certain respects to Grady, Hollenberg, and Barsness which the monitoring and understanding the interaction of an organization in order to help manage communication in the organization including the utilization of emails and as it comparable in certain respects to the instant application which discloses contextual user interface notification regarding electronic messages and it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.



Jacobson discloses before presenting the notification, determining that a maximum number of notifications for the predefined recurring time period has not been reached.

It would be obvious to one of ordinary skill in the art to include in the messaging interface (system/method/apparatus) of Grady, Hollenberg, and Barsness before presenting the notification, determining that a maximum number of notifications for the predefined recurring time period has not been reached as taught by Jacobson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Grady, Hollenberg, Barsness, and Jacobson teach the identification and monitoring of messages between users in order to provide additional information based on the monitored messaging characteristics and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 14, see discussion of claim 9 above, while Grady in view of Hollenberg in further view of Barsness teaches the method above Claim 14 recites the same or similar limitations as those addressed above in claim 6, Claim 14 is therefore rejected for the same or similar limitations as set forth above in claim 6.

	Referring to Claim 16, see discussion of claim 9 above, while Grady in view of Hollenberg in further view of Barsness teaches the method above Claim 16 recites the same or .


Claims 7 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grady Smith et al. (U.S. Patent 10,867,269 B2) (hereafter Grady) in further view of Hollenberg et al (U.S. Patent Publication 2016/0036981 A1) (hereafter Hollenberg) in further view of Barsness et al. (U.S. Patent 9,747,275 B1) (hereafter Barsness) in further view of Jacobson et al. (U.S. Patent Publication 2011/0119593 A1) (hereafter Jacobson) in further view of Deets, JR (U.S. Patent Publication 2018/0107342 A1) (hereafter Deets) in further view Sarafa et al. (U.S. Patent Publication 2018/0241871 A1) (hereafter Sarafa).

	Referring to Claim 7, see discussion of claim 6 above, while Grady in view of Hollenberg in further view of Barsness in further view of Jacobson teaches the system above, Grady in view of Hollenberg in further view of Barsness in further view of Jacobson does not explicitly discloses a system having the limitations of,

Deets teaches receiving an indication of negative feedback from the presented notification feedback option (see; par. [0020], par. [0027], and par. [0138] of Deets discloses receiving a feedback from messaging including a response to a user in the form of an emoji sad face (visual negative feedback)).

The Examiner notes that Grady teaches a system and method for processing information regarding relationships and interactions to assist in making organizational decision. Specifically, Grady discloses the monitoring and understanding the interaction of an organization in order to help manage communication in the organization including the utilization of emails and as it 

Grady, Hollenberg, Barsness, and Jacobson discloses collecting communication data and personal data in order to monitor user behavior and present data information regarding the electronic communication based on the behavior.  However, Grady, Hollenberg, Barsness, and Jacobson fails to disclose receiving an indication of negative feedback from the presented notification feedback option.

Deets discloses receiving an indication of negative feedback from the presented notification feedback option.

It would be obvious to one of ordinary skill in the art to include in the messaging interface (system/method/apparatus) of Grady, Hollenberg, Barsness, and Jacobson receiving an indication of negative feedback from the presented notification feedback option as taught by Deets since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Grady, Hollenberg, Barsness, Jacobson and Deets teach the identification and monitoring of messages between users in order to provide additional information based on the monitored messaging characteristics and they do not contradict or diminish the other alone or when combined.

Grady in view of Hollenberg in further view of Barsness in further view of Jacobson in further view of Deets does not explicitly disclose the following limitation, however,

Sarafa teaches suppressing future notifications with an option to consider adding an addendum to the electronic message for a period of time (see; par. [0145] of Sarafa teaches blocking notifications from a designated user as well as the ability to remove the block based on timing determined by the user including attachments), 
resuming notifications with an option to consider adding an addendum to the electronic message after the period of time has lapsed (see; par. [0124] and par. [0145] of 

The Examiner notes that Grady teaches a system and method for processing information regarding relationships and interactions to assist in making organizational decision. Specifically, Grady discloses the monitoring and understanding the interaction of an organization in order to help manage communication in the organization including the utilization of emails and as it comparable in certain respects to the instant application which discloses contextual user interface notification regarding electronic messages and it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Hollenberg discloses a system and method for processing information regarding relationships and interactions to assist in making organizational decision and as it is comparable in certain respects to Grady which the monitoring and understanding the interaction of an organization in order to help manage communication in the organization including the utilization of emails and as it comparable in certain respects to the instant application which discloses contextual user interface notification regarding electronic messages as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Barsness discloses notification of potentially problematic textual messages and as it is comparable in certain respects to Grady and Hollenberg which the monitoring and understanding the interaction of an organization in order to help manage communication in the organization including the utilization of emails and as it comparable in certain respects to the instant application which discloses contextual user interface notification regarding electronic messages and it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Jacobson discloses collecting communication data and personal data in order to monitor user behavior and present data information regarding the electronic communication based on the behavior as well as the instant application and as it is comparable in certain respects to Grady, Hollenberg, and Barsness which the monitoring and understanding the interaction of an organization in order to help manage communication in the organization including the utilization of emails and as it comparable in certain respects to the instant application which discloses contextual user interface notification regarding electronic messages and it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Deets discloses 

Grady, Hollenberg, Barsness, Jacobson and Deets discloses collecting communication data and personal data in order to monitor user behavior and present data information regarding the electronic communication based on the behavior.  However, Grady, Hollenberg, Barsness, Jacobson and Deets fails to disclose suppressing future notifications with an option to consider adding an addendum to the electronic message for a period of time, and resuming notifications with an option to consider adding an addendum to the electronic message after the period of time has lapsed.

Sarafa discloses suppressing future notifications with an option to consider adding an addendum to the electronic message for a period of time, and resuming notifications with an option to consider adding an addendum to the electronic message after the period of time has lapsed.

It would be obvious to one of ordinary skill in the art to include in the messaging interface (system/method/apparatus) of Grady, Hollenberg, Barsness, Jacobson and Deets suppressing future notifications with an option to consider adding an addendum to the electronic message for a period of time, and resuming notifications with an option to consider adding an addendum to the electronic message after the period of time has lapsed as taught by Sarafa since the claimed invention is merely a combination of old elements, and in the combination each element merely 


	Referring to Claim 15, see discussion of claim 14 above, while Grady in view of Hollenberg in further view of Barsness in further view of Jacobson teaches the method above Claim 15 recites the same or similar limitations as those addressed above in claim 7, Claim 15 is therefore rejected for the same or similar limitations as set forth above in claim 7.


Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Barsness et al. (U.S. Patent Publication 2018/0006979 A1) discloses a modification of textual messages.
CAFFREY (U.S. Patent Publication 2018/0053117 A1) discloses a labelling intervals using system data to identify unusual activity in information technology systems.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gart Matthew can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623